                         Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 1 of 13
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                           UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED ST ATES OF AMERJCA                                   )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Lance Clarke                                       )      Case Number:            19 CR 00530 (KMK)
                                                                          )      USM Number:             34987-057
                                                                          )
                                                                          )                   Daniel Hochheiser, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            1 and 2
D pleaded nolo contendere to count(s)
   which was accepted by the court.
0 was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended                Count
18 USC 1951                       Hobbs Act Robbery                                                        6/21 /2019

18 USC 1951                       Hobbs Act Robbery                                                        6/21 /2019            2



       The defendant is sentenced as provided in pages 2 through         ---'-
                                                                             7_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)       any open or pending                     D is     X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circ           tances.

                                                                         June 16 2021




                                                                         Signature of Judge




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                          Date
                          Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 2 of 13
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                   Judgment -   Page _2~   _   of   _ 7_ _ _
 DEFENDANT:                     Lance Clarke
 CASE NUMBER:                   19 CR 00530(KMK)

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 120 months to run concurrently for Counts 1 and 2. The Defendant has been advised of his right to appeal.



       X The court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the Defendant be designated nearest to FCI Butner Medium II, Butner, NC or a facility near
           Roxboro, NC with medical capabilities.



       X The defendant is remanded to the custody of the United States Marshal.

       0 The defendant shall surrender to the United States Marshal for this district:
           D at      - - - - - - - - --
                                                  D a.m.      D p.m.        on

           0    as notified by the United States Marshal.

       D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           0    before 2 p.m. on

            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows :




            Defendant delivered on                                                       to

  at                                                , with a certified copy of this judgment.
       - - - - - - - -- - -- - - -

                                                                                                 UNITED STATES MARSHAL



                                                                          By     -------- - = -===-=-c-==-=-=~==-.,-;-------
                                                                                        DEPUTY UNITED STATES MARSHAL
                          Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 3 of 13
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _3_     of       7
DEFENDANT:                   Lance Clarke
CASE NUMBER:                  19 CR 00530 (KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



3 years of supervised release for Counts 1 and 2 to run concurrently.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     X You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U .S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                         Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 4 of 13
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A- Supervised Release
                                                                                                Judgment-Page         4        of - - - ~7 _ __
DEFENDANT:                      Lance Clarke
CASE NUMBER:                    19 CR 00530 (KMK)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11 .   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

                                                                                                           Date ____ _ __ _ __ _ __
Defendant's Signature
AO 245B (Rev. 09/19)     Casein7:19-cr-00530-KMK
                       Judgment  a Criminal Case      Document 37 Filed 09/01/21 Page 5 of 13
                       Sheet 3D- Supervised Release
                                                                                 Judgment-Page _   5_   of   7
DEFENDANT:                Lance Clarke
CASE NUMBER:              19 CR 00530 (KMK)

                                    SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his {lerson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be sub1ect to
search pursuant to this condition.
The Defendant will participate in an outpatient treatment program approved by the United States Probation
Office, which program may include testing to determine whether the Defendant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment evaluations and reports to the
substance abuse treatment provider, as approved by the Probation Officer. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amount determined by the Probation
Officer, based on ability to pay or availability of the third-party payment.
AO 245B (Rev. 09/ 19)         Casein 7:19-cr-00530-KMK
                            Judgment   a Criminal Case                 Document 37 Filed 09/01/21 Page 6 of 13
                            Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page .::.
                                                                                                                            6 _ __   of ~
                                                                                                                                        7 _ _ _ __
 DEFENDANT:                            Lance Clarke
 CASE NUMBER:                          19 CR 00530 (KMK)
                                                    CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                            Assessment              Restitution                                     AV AA Assessment*           JVT A Assessment**
 TOTALS                 $   200.00              $   460 .00             $                       $                           $




 D The determination of restitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (A O 245C) will be
      entered after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa)'I!!ent, unless specified otherwise in
      the priorit)'. order or percentage payment column below. However, pursuant to 18 U.S .C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                  Total Loss***                        Restitution Ordered                   Priority or Percentage
 c/o SDNY Clerk of the Court                                                                         460.00
 United States Courthouse
 500 Pearl Street
 New York, NY 10007
 Attention: Cashier




 TOTALS                                                                           $ _ _ _ _ _ _ _ _ __
                                         $ ----------


 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U. S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the                 D fine   D restitution.
        D the interest requirement for the             D      fine    D restitution is modified as follows :

  * Amy Victy llild Andv Child romog-rnphY YiGtim A.Mi~t!lllGu A.Gt ofZOlBi rub, L, No, 1l~-,??,
  ** Justice for Victims of Trafficking Act 0(2015, P_ub. L. No. 114-22.                                .                        .
  *** Findings for the total amount aflosses are requrred under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on
  or after September 13 , 1994, but before April 23 , 1996.
AO 245B (Rev. 09/19)      Casein 7:19-cr-00530-KMK
                       Judgment   a Criminal Case                   Document 37 Filed 09/01/21 Page 7 of 13
                       Sheet 6 - Schedule of Payments

                                                                                                           Judgment - Page _ 7 _   _   of   -7 -- -
 DEFENDANT:                 Lance Clarke
 CASE NillvffiER:           19 CR 00530 (KMK)


                                                       SCHEDULE OF PAYMENTS

 Having assessed the defendant' s ability to pay, payment of the total criminal monetary penalties is due as follows :

 A     X Lump sum payment of$            200 .00                due immediately, balance due

            •     not later than                                     , or
            •     in accordance with    •   C,     •    D,      •     E, or       D F below; or
 B     •    Payment to begin immediately (may be combined with                •   c,     D D, or    D F below); or

 C     D Payment in equal           _ __ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g. , months or years) , to commence _ __ __ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years) , to commence _ _ _ _ _ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within      _ _ _ _ _ (e. g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number                                                                                                       Corresponding Payee,
       Defendant and Co-Defendant Names                                                    Joint and Several
       (including def endant number)                         Total Amount                       Amount                       if appropriate




 O     The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached


  FaYWents shill be 21oplied in the following order: (I) 11.'.i~m~mont, rn rmtitution prin~io11l, (3) ~liBtitution inttirw~t1 (1) t\ Y.M ~~-~~m.nt,
  (5) fine principal, (Ii) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and ( 10) costs, mcludmg cost of
  prosecution and court costs.
        Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 8 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                     Proposed Order of Restitution
               V.

LANCE CLARKE                                         Docket No. 19 Cr. 530 (KMK)



        Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Lindsey Keenan, Assistant United

States Attorney, of counsel; the presentence report; the Defendant' s conviction on Counts One

and Two of the above Indictment; and all other proceedings in this case, it is hereby ORDERED

that:


        1.     Amount of Restitution

        Lance Clarke, the Defendant, shall pay restitution in the total amount of $460, pursuant to

18 U.S.C. § 3663, to the victims of the offenses charged in Counts One and Two. The names,

addresses, and specific amounts owed to each victim are set forth in the Schedule of Victims,

attached hereto as Schedule A. Upon advice by the United States Attorney's Office of a change

of address of a victim, the Clerk of the Court is authorized to send payments to the new address

without further order of this Court.

               A.      Joint and Several Liability

        Restitution is not joint and several with other defendants or with others not named herein.

               B.      Apportionment Among Victims

        Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United

States is paid. Restitution shall be paid to the victims identified in the Schedule of Victims,

attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed


2020.01.09
       Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 9 of 13




proportionally to each victim based upon the amount of loss for each victim, as set forth more fully

in Schedule A.

       2.        Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the Defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the Defendant; and any financial obligations of the Defendant;

including obligations to dependents, the Defendant shall pay restitution in the manner and

according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(l) and (2).

       The Defendant shall commence monthly installment payments in an amount equal to 20

percent of the Defendant's gross income, payable on the first of each month, payment to

commence 30 days from the entry of this judgment.

       3.        Payment Instructions

       The Defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

"SDNY Clerk of the Court" and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his/her name and the docket number of this case on each check or money

order. Credit card payments must be made in person at the Clerk's Office. Any cash payments

shall be hand delivered to the Clerk's Office using exact change, and shall not be mailed. For

payments by wire, the Defendant shall contact the Clerk's Office for wiring instructions.




                                                  2
       Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 10 of 13




       4.       Additional Provisions

       The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney' s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the Defendant's name, residence, or mailing address or (2) any material

change in the Defendant's financial resources that affects the Defendant' s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, br the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

        5.      Restitution Liability

        The Defendant's liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant' s release from imprisonment, as

provided in 18 U.S.C . § 3613(6). Subject to the time limitations in the preceding sentence, in the

event of the death of the Defendant, the Defendant's estate will be held responsible for any unpaid

balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.




                                                     3
       Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 11 of 13




       6.      Sealing

       Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.




       so ORDERE~A J
            f}!'~,~                                                   7/6/21

       HONORABLE KENNETH M. KARAS                                     DATE
       UNITED STATES DISTRICT JUDGE




                                                  4
       Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 12 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  X


UNITED STA TES OF AMERICA
                                                          CONSENT PRELIMINARY ORDER
               - V. -                                     OF FORFEITURE/
                                                          MONEY JUDGMENT
LANCE CLARKE,
                                                          19 Cr. 530 (KMK)
                        Defendant.

----------------------------------                  X


               WHEREAS, on or about July 23, 2019, LANCE CLARKE (the "Defendant") was

charged in a four-count Indictment, 19 Cr. 530 (KMK) (the "Indictment"), with Hobbs Act

robbery, in violation of Title 18, United States Code, Section 1951 (Counts One and Two); and

firearms offenses, in violation of Title 18, United States Code, Section 924( c)(I )(A)(ii) (Counts

Three and Four);

               WHEREAS , the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment, seeking forfeiture to the United States, pursuant to Title 18, United States

Code, Section 98l(a)(l)(C) and Title 28, United States Code, Section 2461(c), of any and all

property, real and personal, that constitutes or is derived from proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Indictment, including not

limited to a sum of money in United States currency representing the amount of proceeds traceable

to the commission of the offenses charged in Counts One and Two of the Indictment;

               WHEREAS, on or about October 29, 2020, the Defendant pied guilty to Counts

One and Two of the Indictment, pursuant to a plea agreement with the Government, wherein the

Defendant admitted the forfeiture allegation with respect to Counts One and Two of the

Indictment, and agreed to forfeit to the United States, pursuant to Title 18, United States Code,
        Case 7:19-cr-00530-KMK Document 37 Filed 09/01/21 Page 13 of 13




Sections 981(a)(l)(C) and Title 28, United States Code, Section 246l(c), a sum of money equal to

$460 in United States currency, representing any and all property, real and personal, that

constitutes or is derived from proceeds traceable to the commission of the offenses charged in

Counts One and Two of the Indictment;

               WHEREAS , the Defendant consents to the entry of a money judgment in the

amount of $460 in United States currency representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Indictment that the Defendant

personally obtained; and

               WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Lindsey Keenan of counsel, and the Defendant, and his counsel, Daniel Hochheiser,

Esq., that:

               1.     As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pied guilty, a money judgment in the amount of $460 in United

States currency (the "Money Judgment"), representing the amount of proceeds traceable to the

commission of the offenses charged in Counts One and Two of the Indictment that the Defendant

personally obtained, shall be entered against the Defendant.

               2.     Pursuant to Rule 32.2(b)(4) ofthe Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, LANCE
